—In an action, inter alia, to enjoin the Commissioner of Finance of Dutchess County from making payments to the defendant Hyde Park Fire and Water District for delinquent special assessments, (1) the plaintiffs Robert L. Schulz, Fairlene G. Rabenda, and C. Bradley Lynch appeal from stated portions of an order of the Supreme Court, Dutchess County (Jiudice, J.), dated September 3, 1997, and (2) Culinary Institute of America separately appeals, as limited by its brief, from stated portions of the same order, which, inter alia, denied its motion to amend the complaint to add three new causes of action and granted the defendants’ motion to dismiss the complaint.
Ordered that the appeal by the plaintiffs Robert L. Schulz, Fairlene G. Rabenda, and C. Bradley Lynch is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e] [1]); and it is further,
Ordered that the order is affirmed insofar as appealed from by Culinary Institute of America; and it is further,
Ordered that the respondents are awarded one bill of costs payable by Culinary Institute of America.
Under the facts of this case, the Supreme Court providently exercised its discretion in denying the motion by Culinary Institute of America (hereinafter Culinary Institute) for leave to amend its complaint (see, Marazzo v Marazzo, 234 AD2d 273).
We have examined Culinary Institute’s remaining claims and find them to be without merit. Copertino, J. P., Sullivan, Santucci and Altman, JJ., concur.